Exhibit 10.2
FIRST AMENDMENT TO
INTERCREDITOR AND SUBORDINATION AGREEMENT
          This FIRST AMENDMENT TO INTERCREDITOR AND SUBORDINATION AGREEMENT
dated as of September 29, 2008 (“First Amendment”), is entered into among The
Bank of New York Mellon Trust Company, N.A., as trustee (the “Trustee”), Lakes
KAR-Shingle Springs, LLC (the “Manager”) and The Bank of New York Mellon Trust
Company, N.A., as collateral agent (the “Collateral Agent”). Capitalized terms
used but not defined herein shall have the meaning assigned to such terms in the
Intercreditor and Subordination Agreement (as defined below).
WITNESSETH:
          WHEREAS, the Shingle Springs Tribal Gaming Authority (the
“Authority”), an unincorporated governmental authority of the Shingle Springs
Band of Miwok Indians (the “Tribe”), the Tribe and the Trustee have entered into
that certain Indenture, dated as of June 28, 2007 (the “Indenture”), pursuant to
which the Authority issued its 93/8% senior notes due 2015 (the “Notes”); and
          WHEREAS, the Authority and the Collateral Agent have entered into that
certain Security Agreement, dated as of June 28, 2007 (the “Security
Agreement”), to secure certain obligations of the Authority, including the
Authority’s obligations under the Indenture and the Notes; and
          WHEREAS, the Tribe executed and delivered in favor of the Manager that
certain Security Agreement dated October 13, 2003 (the “Lakes Security
Agreement”), to secure certain obligations of the Tribe; and
          WHEREAS, the obligations secured by the Lakes Security Agreement and
the obligations under the Lakes Security Agreement have been assumed by the
Authority, pursuant to that certain Assignment and Assumption Agreement, dated
as of April 20, 2007, and the Authority and the Manager have further confirmed
certain matters with respect to the Lakes Security Agreement pursuant to that
certain Security Agreement Acknowledgment dated as of June 28, 2007 (the “Lakes
Security Agreement Acknowledgment”); and
          WHEREAS, the Trustee, the Collateral Agent and the Manager entered
into that certain Intercreditor and Subordination Agreement, dated as of
June 28, 2007 (the “Intercreditor and Subordination Agreement”); and
          WHEREAS, the Authority, the Tribe, and the Trustee have entered into a
First Supplemental Indenture, dated as of the date hereof (the “First
Supplemental Indenture”), to supplement and amend the Indenture and to direct
the Collateral Agent to enter into amendments to the Security Agreement and the
Intercreditor and Subordination Agreement as provided therein pursuant to
Section 9.01 of the Indenture; and

 



--------------------------------------------------------------------------------



 



          WHEREAS, the Trustee has directed the Collateral Agent to enter into
this First Amendment to amend the Intercreditor and Subordination Agreement as
provided in the First Supplemental Indenture; and
          WHEREAS, the Manager desires to enter into this First Amendment to
amend the Intercreditor and Subordination Agreement and confirm certain other
matters as provided herein;
          NOW THEREFORE, the parties, intending to be legally bound, and for
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, do hereby amend the Intercreditor and Subordination Agreement and
agree as set forth below:
          1. Amendments to the Intercreditor and Subordination Agreement.
          (a) The term “2015 Notes Indenture” in Recital F of the Intercreditor
and Subordination Agreement shall be deemed to refer to the Indenture, as
amended by the First Supplemental Indenture.
          (b) The definition of “FF&E Financing” in Section 1 of the
Intercreditor and Subordination Agreement is amended in its entirety as follows:
     “FF&E Financing” shall have the meaning provided in the 2015 Notes
Indenture.”
          (c) The definition of “FF&E Collateral” in Section 1 of the
Intercreditor and Subordination Agreement is amended in its entirety as follows:
     “FF&E Collateral” means assets that are acquired, leased, improved or
constructed (including, without limitation, assets the cost of which is financed
in the manner described in the defined term “FF&E Financing”) with the proceeds
of, and that secure, FF&E Financing incurred under Section 4.08(b)(3) of the
2015 Notes Indenture (other than pursuant to an issuance of Additional Notes (as
defined in the 2015 Notes Indenture)) in accordance with the terms of the 2015
Notes Indenture, including any deposit or securities account in which only such
proceeds may be initially deposited.”
          (d) The defined term “Security Agreement,” as referred to in the
definition of “First Lien Security Documents” in Section 1 of the Intercreditor
and Subordination Agreement, shall be deemed to refer to the Security Agreement,
as amended as contemplated by the First Supplemental Indenture.
          2. Confirmation of Manager.
          The Manager hereby confirms that, in paragraph 4 of the Lakes Security
Agreement Acknowledgment, the references therein to “FF&E Collateral” shall be
deemed to refer to the FF&E Collateral (as defined in the Intercreditor and
Subordination Agreement, as amended hereby), and the reference in clause (i) to
“the FF&E Financing (and any

-2-



--------------------------------------------------------------------------------



 



renewal, refunding, replacement or refinancing thereof)” shall be deemed to
refer to such FF&E Financing (as defined in the Intercreditor and Subordination
Agreement, as amended hereby) as is secured by such FF&E Collateral.
          3. Other Provisions in Effect. The provisions of the Intercreditor and
Subordination Agreement shall be amended as herein provided, with all provisions
of the Intercreditor and Subordination Agreement not amended by this First
Amendment remaining in full force and effect. This First Amendment and the
Intercreditor and Subordination Agreement, as amended by this First Amendment,
shall be subject to all other provisions as are contained in or applicable to,
through incorporation by reference or otherwise, the Intercreditor and
Subordination Agreement, including, but not limited to, those provisions
relating to notices, amendments, assignability, jurisdiction, indemnification,
and requirements to arbitrate.
          4. Representations of the Parties. Each party hereby represents to the
other parties that as of the date hereof (a) no default or event of default,
however defined, exists under the Intercreditor and Subordination Agreement;
(b) the execution, delivery and performance of this First Amendment has been
duly authorized by its Board of Directors, (c) such party has full power to
execute, deliver and perform this First Amendment, (d) this First Amendment has
been duly executed and delivered by such party, and is a valid and binding
agreement of such party, enforceable in accordance with its terms, except as
enforcement may be limited by rights of creditors generally and principles of
equity, (e) this First Amendment does not violate or conflict with any law,
regulation, ruling, order or decree currently in effect or any contract,
agreement, or instrument to which such party or its property is bound or subject
and (f) no consent, approval, authorization or other order of, or registration
or filing with, any court or other governmental or regulatory authority or
agency (including, without limitation, any Gaming Authority (as defined in the
Indenture)) is required for such party’s execution, delivery and performance of
this First Amendment, or consummation of the transactions contemplated hereby,
except such as have been obtained or made by such party and are in full force
and effect.
          5. Miscellaneous.
     (a) This First Amendment is delivered in and shall in all respects be
construed according to the laws of the State of New York.
     (b) This First Amendment shall be binding on the Manager, the Trustee and
the Collateral Agent, as applicable, and any successor of the Manager, the
Trustee or the Collateral Agent.
     (c) This First Amendment, when construed in conjunction with the
Intercreditor and Subordination Agreement, embodies the entire agreement and
understanding among the parties hereto and supersedes all prior agreements and
understandings, written or oral, relating to the subject matter of this First
Amendment.

-3-



--------------------------------------------------------------------------------



 



     (d) In case any provision in this First Amendment shall be invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.
     (e) This First Amendment may be executed in any number of counterparts with
the same effect as if all parties hereto had signed the same document. All such
counterparts shall be construed together and shall constitute one instrument,
but in making proof hereof it shall only be necessary to produce one such
counterpart.
[Signature Page Follows]

-4-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this First
Amendment to be duly executed as of the date first written above.

            LAKES KAR-SHINGLE SPRINGS, LLC, as the Manager
      By   /s/ Lyle Berman         Name:   Lyle Berman        Title:   Chief
Executive Officer        THE BANK OF NEW YORK TRUST
COMPANY, N.A., as Trustee
      By   /s/ Kristine E. Brutsman         Name:   Kristine E. Brutsman       
Title:   Vice President          THE BANK OF NEW YORK TRUST
COMPANY, N.A., as Collateral Agent
      By   /s/ Kristine E. Brutsman         Name:   Kristine E. Brutsman       
Title:   Vice President   

          Acknowledged by:

SHINGLE SPRINGS TRIBAL GAMING AUTHORITY
      By   /s/ Scott Holmes        Name:   Scott Holmes         Title:  
Chairman            By   /s/ Nicholas H. Fonseca        Name:   Nicholas H.
Fonseca        Title:   Tribal Chairman     

